FILED
                                                                               Mar 04, 2022
                                                                               02:16 PM(ET)
                                                                            TENNESSEE COURT OF
                                                                           WORKERS' COMPENSATION
                                                                                  CLAIMS




        TENNESSEE BUREAU OF WORKERS’ COMPENSATION
       IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                      AT CHATTANOOGA

 Lawrence Mitchell,                              )   Docket No. 2018-01-0859
             Employee,                           )
 v.                                              )
 Waupaca Foundry, Inc.,                          )   State File No. 62070-2018
             Employer,                           )
 And                                             )
 Sentry Casualty Company,                        )   Judge Audrey Headrick
             Carrier.                            )


         COMPENSATION ORDER GRANTING SUMMARY JUDGMENT


        The Court heard Waupaca’s Motion for Summary Judgment on February 28,
2022. Waupaca argued there is no genuine issue of material fact that Mr. Mitchell
is entitled to an award of $8,125.59 in permanent partial disability benefits and he
is entitled to future medical benefits. For the reasons below, the Court agrees and
grants the motion.

                                       History

      Waupaca filed a Statement of Undisputed Facts in compliance with
Tennessee Rules of Civil Procedure 56.03. The Court summarizes them as follows.
       Mr. Mitchell reported right-sided neck pain on August 10, 2018, and
Waupaca provided authorized treatment with Dr. David Hauge. After diagnostic
testing, Dr. Hauge diagnosed cervical myofascial pain. Dr. Hauge stated Mr.
Mitchell was not a surgical candidate due to the lack of acute findings on his cervical
MRI, instead finding only degenerative conditions.

       Waupaca authorized a second opinion with Dr. Patrick Bolt, who diagnosed
Mr. Mitchell with a cervical strain and myofascial pain in the right trapezius. He
also identified the C6-7 cervical spondylosis and foraminal stenosis as degenerative


                                          1
in nature and unrelated to Mr. Mitchell’s employment. Likewise, Dr. Bolt stated
Mr. Mitchell’s carpal tunnel syndrome was not work-related.

       Dr. Hauge completed a C-32 form, in which he agreed with Dr. Bolt. Dr.
Hauge placed Mr. Mitchell at maximum medical improvement on December 10,
2019, and assessed a five-percent impairment rating. He also assigned restrictions
in the medium work category based on a Functional Capacity Evaluation.

      Mr. Mitchell additionally received authorized treatment from Dr. Barry
Vaughn for right-shoulder symptoms. Dr. Vaughn said his complaints were caused
by chronic conditions that were neither caused by, aggravated or advanced by Mr.
Mitchell’s employment.

      Mr. Mitchell’s compensation rate is $590.23, and he returned to work for
Waupaca earning his pre-injury hourly rate of pay.1 Waupaca overpaid Mr. Mitchell
$5,154.59 in temporary total disability benefits based on an incorrect average
weekly wage, entitling it to a credit for the overpayment.

        Waupaca argued those facts showed that Mr. Mitchell is entitled to
permanent partial disability benefits equal to the five-percent rating, or $8,125.59,
after applying a credit of $5,154.59, and to open future medical benefits.

       Mr. Mitchell did not file a response in compliance with Rule 56.03 but
instead filed an email response with unsworn supporting documentation.

                                   Law and Analysis

        Summary judgment is appropriate when “the pleadings, depositions, answers
to interrogatories, and admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04 (2021).

       As the moving party, Waupaca must do one of two things to prevail on its
motion: (1) submit affirmative evidence that negates an essential element of Mr.
Mitchell’s claim, or (2) demonstrate that Mr. Mitchell’s evidence is insufficient to
establish an essential element of his claim. Tenn. Code Ann. § 20-16-101 (2021);
see also Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264
(Tenn. 2015). If Waupaca does either or both, Mr. Mitchell must respond by
producing specific facts showing a genuine issue for trial. Id.; Tenn. R. Civ. P.
56.06.

1
 The initial benefit period expired on May 16, 2020 (450 weeks x 5% = 22.5 weeks). Tenn. Code
Ann. § 50-6-207(3)(B).
                                             2
      Here, the Court finds Waupaca met its burden by demonstrating that Mr.
Mitchell’s evidence is insufficient to establish he is entitled to any award greater
than permanent partial disability benefits of $8,125.59 after applying a credit for
$5,154.59, under Tennessee Code Annotated section 50-6-207(3)(A) and (B).

       Mr. Mitchell did not point to any specific facts that would allow for a greater
award. He may not rest on the mere allegations of an email but instead must “set
forth specific facts showing that there is a genuine issue for trial.” Tenn. R. Civ. P.
56.06. Therefore, the Court holds Waupaca is entitled to summary judgment.

       The Court is aware that Tennessee Code Annotated section 50-6-240 requires
parties to present proposed settlements to the judge for consideration of whether an
employee is receiving substantially the benefits he is entitled to under the law.
However, Rule 56.01 permits a party to seek summary judgment “at any time” if it
occurs more than thirty days after the filing of the action. Here, summary judgment
is appropriate, since Waupaca filed a Statement of Undisputed Facts compliant with
Rule 56.03. Further, the Court does find that in this case Mr. Mitchell is receiving
substantially the benefits to which he is entitled.

IT IS, THEREFORE, ORDERED AS FOLLOWS:
   1. Waupaca shall pay Mr. Mitchell permanent partial disability benefits equal
      to a five-percent permanent partial disability, or $13,280.18. After a credit
      of $5,154.59 for overpayment of temporary total disability, this amount
      equals $8,125.59.

   2. Mr. Mitchell shall receive lifetime future medical benefits under Tennessee
      Code Annotated section 50-6-204(a)(1)(A).

   3. Unless appealed, this order shall become final in thirty days.

   4. The Court assesses the $150.00 filing fee against Waupaca under Tennessee
      Compilation Rules and Regulations 0800-02-21-.06, for which execution
      may issue as necessary.

   5. Waupaca must pay the filing fee to the Clerk within five business days of the
      order becoming final.

   6. Waupaca shall file form SD-2 with the Clerk within ten business days of this
      order becoming final.



                                          3
It is ORDERED.

ENTERED March 4, 2022.



                              ______________________________________
                              Audrey A. Headrick
                              Workers’ Compensation Judge


                     CERTIFICATE OF SERVICE

 I certify that a copy of the Order was sent as indicated on March 4, 2022.

       Name              U.S. Mail       Email   Service sent to:

Mitchell Lawrence,           X            X      Mitchell.lawrence3497@yahoo.com
Employee                                         308 North GA Avenue
                                                 Etowah, TN 37331

Catheryne Grant,                          X      catherynelgrant@feeneymurray.com
Taylor Pruitt,                                   trp@feeneymurray.com
Employer’s Attorneys                             jessica@feeneymurray.com



                                     /s/Penny Shrum      w/permission JD
                                     _________________________________
                                     Penny Shrum, Court Clerk
                                     WC.CourtClerk@tn.gov




                                     4